DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 14-17 in the reply filed on 17 February 2021 is acknowledged.  The traversal is on the grounds that: (1) Examine has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity; (2) there is a technical relationship that involves the same special technical feature; (3) the burden necessary according to MPEP § 806.03(d) has not been met in order to sustain the conclusion that the groups lack unity of invention.  This is not found persuasive.  First, the previous Office Action is abundantly clear, complete with citations, as to the underlying basis for finding a lack of a special technical feature.  Examiner does not deny that there is a technical feature between the groups.  That is not the issue.  The issue is whether such technical feature is a “special” technical feature in that it make a contribution over the prior art.  Second, MPEP Chapter 800 is not relevant to the current application.  See MPEP § 801 (“This chapter is limited to a discussion of the subjects of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a)”).  See also MPEP § 823 (“The analysis used to determine whether the 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis)”).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 and 18-21 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carati (WO 2012/130728 A1).
With respect to claims 14 and 17, Carati discloses a mixed oxide comprising Ni, Mo, W, and Al (see Carati, claim 1).  The mixed oxide may have formula Ni 1.0, Mo 0.5, W 0.5, Al 0.75, and O 5.125 (see Carati, Examples 3-8), which satisfies the ratio requirements of Formula (I) of the claims with “a” being equal to 0.  The mixed oxide comprises an amorphous phase and a crystalline phase isostructural to wolframite (see Carati, claim 1).  The oxide is bound to an inorganic binder (see Carati, claim 26). 

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771